Case 3:20-cr-00037-HES-JRK Document 1: Filed 12/05/19 Page 1 of 6 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
V. )

; Case No

Spencer James Walker ) ; .

P ) 3:19-mj 144 b¥-JBT
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 17, 2019 in the county of * Putnam in the
Middle District of Florida , the defendant(s) violated:
Code Section . : Offense Description

18 U.S.C. § 922(g)(1) Possession of a firearm by a convicted felon

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.

Qian VD. lec
J Complainant's signature

ATF Special Agent John D. Leahy

 

. Printed name and title

Sworn to before me and signed in my presence..

Judge's signature

vues (DIEU oe JL 6 ing

City and state: Jacksonville, Florida . Magistrate Judge Joel B. Toomey
: Printed name and title
Case 3:20-cr-00037-HES-JRK Document 1 Filed 12/05/19 Page 2 of 6 PagelD 2

AFFIDAVIT
Your affiant, John D. Leahy, being duly sworn, deposes and states:
1. I ama Special Agent (“SA”) with the Bureau of Alcohol, Tobacco, Firearms and.
Explosives (ATF), USS. Department of Justice, and have been so employed since
| January of 2001. Tam currently assigned to the J acksonville Field Office. Prior to |
my employment with ATF, I was employed as a Deputy with the United States
Marshals Service for the U.S. Department of Justice for five years. Tam a graduate
of the ATF National Academy, the United States Marshals Service Basic Deputy
Academy and the Basic Criminal Investigation Course all taken at the Federal Law
Enforcement: ‘Training Center; Brunswick, -Georgia. My duties as an ATF special .

agent are to investigate’ violations of federal law. relating to alcohol, tobacco,
firearms, explosives and controlled substances. | |

2. I have participated in many investigations involving the unlawful posiession of.

- firearms and violations of federal narcotic laws. In some of these investigations [
| ‘have been the case agent, while in others I have acted in an undercover capacity

dealing directly with the targets of the investigation. In the course of my duties as
an‘ ATE SA, I participated in the investigation of Spencer James Walker -who

, unlawfully possessed firearms. This affidavit relates to that investigation.
3. ‘The information in . this affidavit is based « ‘on my personal knowledge and

involvement in this investigation, as “well as information, knowledge, and
Case 3:20-cr-00037-HES-JRK . Document 1 Filed 12/05/19 Page 3 of 6 PagelD 3

observations relayed to me by other federal, state, and local law enforcement -
officers involved in the investigation.
. [have not included all information discovered during this investigation in this
. affidavit, rather only that believed : necessary to establish probable cause to support
. the requested criminal complaint, |
. Based on the information in this affidavit, there is probable cause to believe that on
October 17, 2019, in Putnam County, in the: Middle District of Florida, Spence
James Walker, a conivicted felon, unlawfully possessed a firearm, in violation of
' Title 18, United States Code, Section 922(g)(1). |
. Lam familiar with Title 18, United States Code, § Section 922(g)(1), which prohibits -
.the unlawful possession of firearms and ammunition by a person who has been
convicted in any court ofa crime punishable by imprisonment fora term exceeding
one year. | - oo
Investigative Activity

. Putnam County SherifPs Office Detective Justin Rich advised me that in October
2019, he received information from a cooperating individual “cry about
Marcellus Matson (“Matson”). The CI advised Det. Rich, who later advised me,
that Matson was in possession of multiple firearms. I ran a criminal history query
of Matson which revealed that he i isa mult-convitted felon, with convictions for;
among other things, distribution of five grams or more of cocaine base, sale of

cocaine, and cocaine sale/manufacture/ delivery. During the course of this
5 .
Case 3:20-cr-00037-HES-JRK Document1 Filed 12/05/19 Page 4 of 6 PagelD 4

investigation, Matson was on supervised release, related to his conviction in Case
No. 3: 05-cr-135-J-20MMH, on August 31, 2006..
8. land FDLE SA Charles Bates worked together on this investigation. At our.
. direction, the cI purchased illegal narcotics from Matson on three occasions
_ between September and October, 2019.
9. Additionally, on October 8, 2019, and October: 10, 2019, at the direction of law
enforcement, the CI called Matson and discussed. purchasing a firearm from
“Matson. . Matson agreed to sell the CI a firearm, and. told the CI that the CI would
be dealing with Matson’s “Bro”. I listened to the phone calls, which were recorded,,.
and which corroborated the CI. | | | 7
10. On October 16, 2019, at the direction of law enforcement, the CI called Matson,
and further discussed purchasing a firearm. During one of "the telephone
conversations, which was recorded and which I reviewed, Matson instructed the
cl to go to Matson’s residence located at 1502 Napoleon Street i ini Palatka (Putnam
County), on October 17, 2019, to buy the firearm.
| 11. On October 17, 2019, at the direction of law enforcement, the CI drove to
‘Matson’s residence but was unable to:make contact with Matson. Land other law _
enforcement officers were conducting surveillance in the area and observed

Spencer James Walker! (“Walker”) walk over to the CI. Walker appeared to be

 

-1 [reviewed Walker’s criminal history which revealed that he is a multi-convicted felon, with felony convictions
including but not limited to: sale of cocaine, felon i in possession of a firearm, fraud, cocaine possession and cocaine

sale/manufacture/delivery.
; 3
‘Case 3:20-cr-00037-HES-JRK Document 1 Filed 12/05/19 Page 5 of 6 PagelD 5

anticipating the arrival of the Cl.-While with the CI, Walker attempted to make
telephonic contact with Matson. Walker then directed the CI to park at 1506
Napoleon Street, Palatka, FL. Walker entered that residence and then came back .
outside with an AR-15 style rifle that was wrapped in plastic. Walker and the CI
then traveled together in the CI’s vehicle to a residence located at 815 North 14"
Street, Palatka, FL. Walker entered that residence, retrieved a hard plastic case that
contained three additional firearms, and placed the case in the CI’s vehicle. The CI
and Walker then returned to 1506 Napoleon Street, Palatka, FL. The Cl examined
the three firearms in the case which included a handgun, an AK-47 rifle, and an
AR-15 rifle. The Clagreed to purchase only the AR-15 style rifle for $500, gave the.
money to Walker and received the firearm. Thereafter, the CI met with me and
| SA Bates ata predetermined location and gave me the firearm. The meeting was
" audio and video recorded. )
12. I examined the firearm the CI purchased from Walker and determined itisa Rock _
. River Arms, Model LAR-15 , 5.56-caliber semiautomatic rifle with serial number
CM23401. ATF SA Jesse Hooker, an interstate nexus expert who has been |
recognized in Federal District Court as an expert regarding the interstate travel of |
firearms, advised me that that it is his expert opinion that the Rock River Arms rifle
was manufactured in Connecticut, and therefore traveled interstate.
13. Based on the information in this affidavit, I submit that there is probable cause to

believe that on October 17, 2019, in Putnam County, in the Middle District of
_— a |
Case 3:20-cr-00037-HES-JRK Document 1 Filed 12/05/19 Page 6of6 PagelID6 |

Florida, Spencer James Walker, a convicted felon, unlawfully possessed a firearm,

in violation of Title 18, United States Code, Section 922(g)(1).

An 0. foc,
_ John D. Leahy, Special Agent
Bureau of ATF

- Subscribed and sworn to before me this as _, day of December, 2019,

AC fe" 7 Lt
JOEL B. TOOMEY =f
- United States Magistrate Judge
